Citation Nr: 1818047	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  07-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease, lumbar spine.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability. 

5.  Entitlement to special monthly pension (SMP).

6.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1967. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at Board hearings at the RO in August 2009 and in October 2017 via videoconference. Transcripts of those hearings are associated with the claims file.  The first hearing concerned issued 4-6.  The second hearing included discussion of all issues on the title page.  As the increased rating issues are intertwined with the issues from the first hearing, when a decision is made, the two Veterans Law Judges who held those hearings will be involved.  At the second hearing, the Veteran waived the need for a third Judge to be involved with a hearing, and agreed that when a third Judge is added, review of the hearing transcripts would be sufficient.  It is also noted that a number of personal hearings have also been conducted by RO personnel and that transcripts of those hearings are 

on file.  As these matters are being Remanded, and a Remand is not a final decision, a single Veterans Law Judge review is sufficient at this time.

In December 2009, January 2012, March 2014, August 2014, September 2016, and July 2017, the Board remanded the case for further action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran appeared and offered testimony before the undersigned in October 2017.  At that time successful contact with his attorney could not be made.  The Veteran elected to proceed with his hearing, and offered testimony.  Subsequent notice that the case was before the Board was not sent to his current attorney, and it is not clear that she has been informed that the hearing was conducted.  As part of the development conducted below, she will be offered an opportunity to review the hearing transcript.

Furthermore, at the October 2017 Board hearing, the Veteran testified that his back pain and spasms had worsened since his most recent VA examination.  Additionally, he stated that he falls due to numbness in his knee, legs, and hips and wears leg and ankle braces.  When the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2017); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, prior to adjudication, VA must afford the Veteran VA examinations to assess the current severity of his disorders. 

As the Veteran's claims for special monthly pension and TDIU are inextricably intertwined with his increased ratings claims, they are remanded pending their adjudication.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disorder, as well as the current severity and manifestations of the neurological manifestations of that disorder, to include specifically, his bilateral lower extremities. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. All orthopedic and neurological findings should be set out.

All ranges of motion of his lumbar spine shall be reported in degrees with consideration of pain upon repetitive movement and during flare-ups.

The examiner must evaluate the severity of the bilateral lower radiculopathies as mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis, and must provide an identification of the nerve groups involved.   

3. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Additionally, appropriate steps should be taken to allow the Veteran's attorney an opportunity to review the testimony offered at the October 2017 hearing.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




